Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 7, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended claims 1, 2, 21, Applicant now provides “a plurality of beverage containers…a p[lurality of beverage containers…”.  Applicant has failed to make clear if the above elements are different or the same with proper use of the/said language.  Applicant also fails o make clear Applicants then intent with “for receiving beverage containers…different size beverage containers…”.  Claims 4-5, 7, 22-26 is/are rejected as being dependent on the above rejected claim(s).
In order to correct the above, Applicant must use clear language such as -  - interior receives said plurality of beverage containers - - and - - said storage volumes receives said plurality of beverage containers and said plurality of beverage containers contact the at least … - -.  Applicant must also make clear Applicant’s intent of the size limitation.  For example, language such as can be provided when the elements are introduced - - wherein said plurality of beverage containers are of different sizes - - while making the size language consistent throughout the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda (20100044371).
Koefelda discloses: 1. (Original) A beverage crate (figs 1-9) comprising: a base (12); and a plurality of walls extending from the base (adjacent 14s, 18s), the base together with the plurality of walls defining a container interior for receiving beverage containers (inside of the device capable of performing the above intended use, such as holding non positively claimed containers), wherein a storage volume of the container interior is selectively adjustable to accommodate different size beverage containers (capable of performing the above intended use, as the movement of elements 20 adjusts the space within the device).  
With respect to including beverage containers within the crate, one of ordinary skill in the art, would have expected the prior art crate, and applicant’s crate, to perform equally whether or not containers are included within.  Regardless, of the intended contents the claimed invention remains the same crate.  Furthermore, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device by including specific containers such as containers that can hold a beverage in order to use the crate for intended purpose of protecting contents through transport and shipping.  The Office notes that it is well within the skill of one of ordinary skill in the art at the time of the invention to place beverage containers within a crate to protect the beverage containers.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yourist (20070039917) in view of Koefelda (20100044371).
The Office notes the significant 112 rejections above.  Nevertheless, Yourist discloses beverage containers that are capable of being of various sizes (paragraphs 32-34); with the exception of the following which is disclosed by Koefelda: a beverage crate (figs 1-9) comprising: a base (12); and a plurality of walls extending from the base (adjacent 14s, 18s), the base together with the plurality of walls defining a container interior for receiving beverage containers (inside of the device capable of performing the above intended use, such as holding non positively claimed containers), wherein a storage volume of the container interior is selectively adjustable to accommodate different size beverage containers (capable of performing the above intended use, as the movement of elements 20 adjusts the space within the device). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yourist in view of Koefelda (by placing the existing beverage containers within the provided crate) in order to provide well known protection of containers in order to prevent damage to the containers during shipping and transport, so that the containers can arrive to the user in order to perform the intended purpose, such as liquid within said containers to be consumed.

Potentially Allowable Subject Matter
Claims 2, 4, 5, 7, 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The application is allowable if Applicant cancels claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735